 



EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”), entered into as of this 17th
day of August, 2006 and effective as of September 1, 2006, by and between
Covanta Holding Corporation, a Delaware corporation (the “Parent Company”),
Covanta Energy Corporation, a Delaware corporation (the “Company”), and Mark A.
Pytosh, an individual (the “Executive”).
Background
     The Company is a Delaware corporation engaged in the business of owning and
operating waste-to-energy facilities and independent power generation
facilities. The Company and the Parent Company wish to employ Executive as the
Company’s Senior Vice President and Chief Financial Officer and Executive wishes
to be employed by the Company and the Parent Company on the terms and conditions
set forth in this Agreement.
     Executive acknowledges and understands that, during the course of his
employment by the Company and the Parent Company, Executive will become familiar
with (as the case may be) certain confidential information of the Company and
Parent Company and their respective subsidiaries and affiliates (collectively,
the “Covanta Group”) which is exceptionally valuable to the Covanta Group and
vital to the success of the Covanta Group’s business. The Parent Company, the
Company and Executive desire to protect such confidential information from
disclosure to third parties or use of such information to the detriment of any
member of the Covanta Group.
Agreement
     NOW, THEREFORE, in consideration of the facts, mutual promises and
covenants contained herein and intending to be legally bound hereby, the Company
and Executive agree as follows:
     1. Definitions. As used herein, the following terms shall have the meanings
set forth below unless the context otherwise requires:
          “Annual Bonus” shall have the meaning specified in Section 4.2 hereof.
          “Average Bonus” shall mean the average Annual Bonus received by
Executive during the two (2) full Employment Years preceding the date of
termination; provided, however, that solely for purpose of determining amounts
payable under Section 6.2 hereunder, the amount of the 2006 Annual Bonus shall
be deemed to be $225,000.
          “Base Compensation” shall mean the sum of Executive’s Base Salary plus
Executive’s Target Bonus for the applicable Employment Year.
          “Base Salary” shall mean the annual rate of compensation set forth in
Section 4.1, as such amount may be adjusted from time to time.

1



--------------------------------------------------------------------------------



 



          “Board” shall mean the Board of Directors of the Parent Company.
          “Business” shall have the meaning specified in Section 8.1 hereof.
          “Cause” shall mean that Executive has:
          (a) been convicted of, or plead nolo contendere to, a felony or crime
involving moral turpitude; or
          (b) committed an act of personal dishonesty or fraud involving
personal profit in connection with Executive’s employment by the Company; or
          (c) committed a material breach of any material covenant, provision,
term, condition, understanding or undertaking set forth in this Agreement,
including, without limitation, the provisions contained in Sections 8.1, 8.2,
8.3 or 8.4 hereof; or
          (d) committed an act which the Board of Directors of the Company has
found to have involved willful misconduct or gross negligence on the part of
Executive; or
          (e) failed or refused to substantially perform the lawful duties of
his employment in any material respect; or
          (f) failed to comply with the lawful written rules and policies of the
Company in any material respect;
provided, however, that no termination under clause (c), (d), (e) or (f) above
shall be effective unless Executive shall have first received written notice
describing in reasonable detail the basis for the termination and within fifteen
(15) days following delivery of such notice Executive shall have failed to cure
such alleged behavior constituting “cause”; provided, further, that this notice
requirement prior to termination shall be applicable only if such behavior or
breach is capable of being cured.
          “CFO” shall have the meaning specified in Section 2.1 hereof.
          “Change in Control” shall mean the occurrence of any of the following
events, each of which shall be determined independently of the others:
               (a) any “Person” (as defined herein), other than a holder of at
least 10% of the outstanding voting power of the Parent Company as of the date
of this Agreement, becomes a “beneficial owner” (as such term is used in
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of a majority of the stock of either the Company or the
Parent Company entitled to vote in the election of directors of either the
Company or the Parent Company. For purposes of this definition, the term
“Person” is used as such term is used Sections 13(d) and 14(d) of the Exchange
Act;
               (b) the individuals who are “Continuing Directors” (as
hereinafter

2



--------------------------------------------------------------------------------



 



defined) of the Parent Company cease to constitute a majority of the members of
the Board. For purposes of this definition, “Continuing Directors” shall mean
the members of the Board on the date of execution of this Agreement, provided
that any person becoming a member of the Board subsequent to such date whose
election or nomination for election was supported by at least a majority of the
directors who then comprised the Continuing Directors shall be considered to be
a Continuing Director;
               (c) the stockholders of the Company or the Parent Company adopt
and consummate a plan of complete or substantial liquidation or an agreement
providing for the distribution of all or substantially all of the assets of the
Company or the Parent Company;
               (d) the Company or the Parent Company is a party to a merger,
consolidation, other form of business combination or a sale of all or
substantially all of its assets, with an unaffiliated third party, unless the
business of the Company or the Parent Company following consummation of such
merger, consolidation or other business combination is continued following any
such transaction by a resulting entity (which may be, but need not be, the
Company or the Parent Company, as the case may be) and the stockholders of the
Company or the Parent Company immediately prior to such transaction hold,
directly or indirectly, at least a majority of the voting power of the resulting
entity; provided, however, that a merger or consolidation effected to implement
a recapitalization of the Company or the Parent Company (or similar transaction)
shall not constitute a Change in Control; or
               (e) there is a Change in Control of the Company or the Parent
Company of a nature that is reported in response to item 5.01 of Current Report
on Form 8-K or any similar item, schedule or form under the Exchange Act, as in
effect at the time of the change, whether or not the Company or the Parent
Company, as the case may be, is then subject to such reporting requirements;
provided, however, that for purposes of this Agreement a Change in Control shall
not be deemed to occur if the Person or Persons deemed to have acquired control
is or are a holder of at least 10% of the outstanding voting power of the Parent
Company as of the date of this Agreement.
          “Common Stock” shall have the meaning specified in Section 4.5 hereof.
          “Company” shall have the meaning specified in the Background Section
hereof.
          “Company 2006 Cash Bonus Program” shall have the meaning specified in
Section 4.2 hereof.
          “Compensation Committee” shall have the meaning specified in
Section 2.1 hereof.
          “Confidential Information” shall have the meaning specified in
Section 8.4 hereof.

3



--------------------------------------------------------------------------------



 



          “Covanta Group” shall have the meaning specified in the Background
Section hereof.
          “Customer” shall have the meaning specified in Section 8.3 hereof.
          “Disability” shall mean Executive’s inability, for a period of six
(6) consecutive months, or a cumulative period of one hundred thirty
(130) business days out of a period of twelve (12) consecutive months, to
perform the essential duties of Executive’s position, even taking into account
any reasonable accommodation required by law, due to a mental or physical
impairment. The determination of whether Executive is suffering from a
Disability shall be made by three (3) independent physicians, one chosen by a
representative of Executive, one chosen by the Company and one chosen by the
physicians chosen by Executive and the Company.
          “Employment Year” shall mean each twelve-month period commencing on
January 1st of each applicable year, or part thereof, as the case may be, during
which Executive was or is employed by the Company pursuant to this Agreement or
prior to this Agreement.
          “Good Reason” shall mean the resignation of Executive from employment
with the Company following the occurrence of one or more of the events set forth
in clauses (a) through (f) below without the prior written consent of Executive,
provided that, in connection with any event or events specified in clauses
(a) through (e) below, (i) Executive delivers written notice to the Company of
his intention to resign from employment due to one or more of such events, which
notice specifies in reasonable detail the circumstances claimed to provide the
basis for such resignation, and (ii) such event or events are not cured by the
Company within fifteen (15) days (or such longer reasonable period of time as is
necessary to cure such event so long as the Company is diligently pursuing such
cure) following delivery of such written notice:
               (a) any reduction in Executive’s annual rate of Base Compensation
other than a reduction in connection with a Board-approved redesign of the then
current salary or bonus structure that affects all senior-level executives of
the Company similarly;
               (b) any reduction in Executive’s annual rate of Base Compensation
that exceeds ten percent (10%) of Executive’s highest annual Base Compensation
for any Employment Year (measuring a change in the Target Bonus by the change in
the dollar amount equivalent represented by the Target Bonus and not by amounts
actually paid);
               (c) any removal by the Company of Executive from his position
indicated in Section 2.1 or the assignment to Executive of duties and
responsibilities materially inconsistent and adverse with the duties indicated
in Section 2.1, except in connection with termination of Executive’s employment
for Cause or Disability;
               (d) a relocation of Executive’s principal business location to a
location that is fifty (50) miles or more from the Company’s current principal
business office located at

4



--------------------------------------------------------------------------------



 



40 Lane Road, Fairfield, New Jersey;
               (e) the Company’s or the Parent Company’s failure to comply with
any of the material terms of this Agreement; or
               (f) the occurrence of a Change in Control pursuant to which the
Company, the Parent Company or any successor company, as the case may be, does
not agree, as of the date of such Change in Control, to assume this Agreement if
the remainder of the Term of Employment is at least three (3) years or to renew
this Agreement with Executive for at least three (3) years.
          “Options” shall have the meaning specified in Section 4.5 hereof.
          “Parent Company” have the meaning specified in the Background Section
hereof.
          “Performance Vesting Restricted Stock” shall have the meaning
specified in Section 4.6(b) hereof.
          “Post-Employment Period” shall be eighteen (18) months.
          “Pro Rata Bonus” shall mean an amount equal to the product of the
following: (i) the quotient obtained by dividing (x) the number of full calendar
months Executive has been employed by the Company for the then current
Employment Year, by (y) twelve (12); and (ii) that amount of the Annual Bonus
that Executive would have been entitled to receive had he remained employed by
the Company for the entire applicable Employment Year.
          “Proceeding” shall have the meaning specified in Section 10.1 hereof.
          “Restricted Period” shall have the following meaning:
               (a) if Executive’s employment is terminated for any reason prior
to the expiration of the Term of Employment, the term shall mean the period
commencing on the date hereof and continuing for a period of time after the
termination of employment with the Company for any reason equal to the
Post-Employment Period, and with respect to Section 8.1 hereof only, less three
(3) months;
               (b) if Executive’s employment is continued after the expiration
of this Agreement on an at-will basis as provided in Section 3 hereof, the term
shall mean the period commencing on the date of expiration of this Agreement and
continuing only during the period of Executive’s at-will employment by the
Company, and not thereafter.
          “Restricted Stock” shall have the meaning specified in Section 4.6
hereof.
          “subsidiary” shall mean any corporation in which the Company owns
directly or indirectly fifty percent (50%) or more of the Voting Stock or fifty
percent (50%) or more of the

5



--------------------------------------------------------------------------------



 



equity; or any other venture in which it owns either fifty percent (50%) or more
of the voting rights or fifty percent (50%) or more of the equity.
          “Target Bonus” shall have the meaning specified in Section 4.2 hereof.
          “Term of Employment” shall have the meaning specified in Section 3
hereof.
          “Time Vesting Restricted Stock” shall have the meaning specified in
Section 4.6(a) hereof.
          “Without Cause” shall mean the termination by the Company of
Executive’s employment for any reason other than as a result of Cause; provided,
however, that to the extent requested by the Company, Executive shall remain in
the active employment of the Company until the date of termination specified by
the Company; provided, further, that such date of termination shall be no later
than sixty (60) days after the delivery by the Company of written notice of
termination to Executive.
     2. Employment and Duties.
          2.1 Employment. Each of the Parent Company and the Company hereby
employs Executive and Executive hereby accepts appointment or election as Senior
Vice President and Chief Financial Officer (“CFO”) of the Parent Company and the
Company. Executive shall be responsible for all lawful duties and entitled to
all authority customarily assigned to the position of CFO, as well as those
lawful duties specified by the Chief Executive Officer or such other senior
officer or officers of the Company as designated by the Board. Executive shall
render such services as are necessary and desirable to protect and advance the
best interests of the Parent Company and the Company, acting, in all instances,
under the supervision of and in accordance with the lawful policies set by the
Chief Executive Officer or such other senior officer or officers of the Company
as designated by the Board. So long as Executive shall remain an employee of the
Parent Company and the Company, Executive’s entire working time, energy, skill
and best efforts shall be devoted to the performance of Executive’s duties
hereunder in a manner which will faithfully and diligently further the business
and interests of the Parent Company and the Company; provided, however, that
Executive may serve on up to three (3) corporate, civic and charitable boards
with the consent of the compensation committee of the Parent Company, which
serves as the Company’s compensation committee (such committee, the
“Compensation Committee”), and deliver lectures, fulfill speaking engagements or
teach at educational institutions; provided, further, that such service does not
conflict with or detract from the performance of his duties. Nothing in this
Section 2.1 shall be deemed to limit Executive’s management of his personal
passive investments.
          2.2 Location. The Company’s current business office located at 40 Lane
Road, Fairfield, New Jersey shall be Executive’s primary office; provided,
however, that Executive acknowledges and agrees that Executive may be required,
in connection with the performance of his duties to the Company hereunder, to
work from time to time at other locations reasonably and customarily required in
connection with the business of the Company.

6



--------------------------------------------------------------------------------



 



     3. Term. Executive shall be employed by the Company for the period
commencing on the effective date hereof and ending on October 5, 2009, unless
sooner terminated as hereinafter provided (the “Term of Employment”). Upon
expiration of the Term of Employment, unless Executive’s employment is sooner
terminated as provided herein, Executive’s employment shall be automatically
renewed on an at-will basis and, except as specifically provided herein, this
Agreement and each of the parties’ respective obligations hereunder shall
terminate.
     4. Compensation and Benefits.
          4.1 Base Salary. For all of the services rendered by Executive to the
Company, Executive shall receive a base salary at the gross annual rate (without
regard to authorized or legally required deductions and withholdings) of Three
Hundred Seventy Five Thousand Dollars ($375,000) (as adjusted from time to time,
the “Base Salary”), payable in installments in accordance with the Company’s
regular payroll practices in effect from time to time.
          4.2 Annual Bonus. In addition to the Base Salary, Executive shall be
eligible to receive an annual cash bonus from the Company (the “Annual Bonus”).
For calendar year 2006, the Annual Bonus payable to Executive shall be based on
the Company’s 2006 Cash Bonus Program approved by the Compensation Committee
(the “Company 2006 Cash Bonus Program”) and shall be targeted at a rate of sixty
percent (60%) of Executive’s Base Salary (the “Target Bonus”), pro-rated for the
period of employment of Executive during calendar year 2006. Thereafter, the
Annual Bonus payable to Executive shall be based on the annual cash bonus
program approved by the Board or the Compensation Committee thereof; provided,
however, that Executive’s annual Target Bonus shall continue to be at least
sixty percent (60%) of Executive’s Base Salary for each subsequent Employment
Year unless Executive receives written notice from the Board or the Compensation
Committee thereof no later than March 1st of any applicable Employment Year that
the Board or the Compensation Committee thereof has decided to reduce the Target
Bonus.
          4.3 Review of Base Compensation. The Base Compensation shall be
reviewed annually by the Board or the Compensation Committee thereof and, unless
otherwise set forth herein, may be increased or decreased as the Board or the
Compensation Committee thereof shall determine from time to time.
          4.4 Incentive Compensation Programs. In addition to the foregoing
provisions of this Section 4, Executive shall be eligible to participate in
other applicable Company incentive compensation plans and programs (including,
without limitation, any cash bonus, equity incentive, restricted stock and stock
option plans and programs) on the same terms as apply generally to the Company’s
other senior-level executives from time to time.
          4.5 Issuance of Options to Purchase Parent Company Common Stock.
Parent Company shall grant to Executive as of the effective date of this
Agreement, options (the “Options”) to purchase an aggregate of 50,000 shares of
common stock, par value $0.10 per

7



--------------------------------------------------------------------------------



 



share of Parent Company (“Common Stock”) at an exercise price equal to the fair
market value per share of the Common Stock on the date of such grant (such fair
market value being the average of the high and low price on the trading date
immediately prior to the date of the grant on the New York Stock Exchange). The
Options shall be restricted and non-transferable, as set forth in the Stock
Option Agreement, in the form attached hereto as Exhibit A, and shall vest in
accordance with the schedule set forth below. The term of the Options shall be
for a period of ten (10) years following the date of the grant of the Options
hereunder, and the Options shall be subject to such other terms and conditions
not inconsistent with the terms of this Agreement as are set forth in the Stock
Option Agreement to be executed by the Parent Company and Executive and as
determined by the Compensation Committee. To the extent permitted by applicable
law, the Options shall be incentive stock options in each year and, with respect
to any Options that are vested, shall be exercisable for the applicable periods
set forth in the Stock Option Agreement. Executive shall not be entitled to any
rights with respect to the Common Stock underlying the Options, including the
right to vote or receive dividends or distributions with respect to any of the
Common Stock underlying the Options, until such Options (or any portion thereof)
have been exercised. To the extent that Executive is employed by the Company as
of each of the respective dates set forth below and in recognition of
Executive’s employment by the Company prior to the execution of this Agreement,
the Options shall vest as follows:
          (a) 25,000 Options as of the close of business on February 28, 2007;
and
          (b) 25,000 Options as of the close of business on February 28, 2008.
          4.6 Grants of Restricted Stock of Parent Company. Executive shall
receive an initial grant of twenty thousand (20,000) shares of Common Stock
(“Restricted Stock”) as of the effective date of this Agreement. Thereafter,
Executive shall be eligible to receive future annual grants pursuant to the
Parent Company’s Long-Term Incentive Plan, adopted by the Compensation Committee
and as determined by the Compensation Committee. The Restricted Stock shall be
restricted and non-transferable, as set forth in the Restricted Stock Agreement,
in substantially the form attached hereto as Exhibit B, and shall vest in
accordance with the schedule set forth below. Executive shall be entitled only
to such rights with respect to the Restricted Stock, such as the right to vote
or receive dividends or distributions with respect to any shares of the
Restricted Stock, as are set forth in the Restricted Stock Agreement. The
restrictions upon the Restricted Stock shall lapse and Executive shall acquire
“ownership” of the Restricted Stock in accordance with the following schedule:
               (a) Restricted Stock Time Vesting. Thirty four percent (34%)of
the shares of Restricted Stock awarded hereunder, consisting of 6,800 shares of
Restricted Stock (the “Time Vesting Restricted Stock”), shall vest as of the
dates and in the amounts set forth below provided that Executive is employed on
such date by the Company or its affiliates or Subsidiaries:
          (i) 2,266 shares and representing one-third of the Time Vesting
Restricted Stock, shall vest on March 17, 2007;
          (ii) 2,267 shares and representing one-third of the Time

8



--------------------------------------------------------------------------------



 



Vesting Restricted Stock, shall vest on March 17, 2008; and
          (iii) 2,267 shares and representing one-third of the Time Vesting
Restricted Stock, shall vest on March 17, 2009.
               (b) Restricted Stock Performance Vesting. Sixty-six percent (66%)
of the shares of Restricted Stock awarded hereunder, consisting of 13,200 shares
(“Performance Vesting Restricted Stock”), shall vest as of the dates and in the
amounts set forth below:
               A. First Tranche Amount. The “First Tranche Amount” consisting of
4,400 shares and representing one-third of the Performance Vesting Restricted
Stock shall vest on March 17, 2007, (i) with (x) 50% of the First Tranche Amount
vesting pursuant to the satisfaction of the applicable performance based metric
of net cash provided by operating activities less maintenance and capital
expenditures of Covanta as set forth in the 2006 Long-Term Incentive Plan
Guidelines and (y) 50% of the First Tranche Amount vesting pursuant to the
satisfaction of the applicable performance based metrics of adjusted earnings
before interest, taxes, depreciation and amortization of Covanta as set forth in
the 2006 Long-Term Incentive Plan Guidelines or (ii) pursuant to the
satisfaction of such other applicable performance criteria and schedule
determined by the Board or the Compensation Committee;
               B. Second Tranche Amount. The “Second Tranche Amount” consisting
of 4,400 shares and representing one-third of the Performance Vesting Restricted
Stock, shall vest on March 17, 2008 pursuant to the satisfaction of the
applicable performance criteria and schedule determined by the Board or
Compensation Committee; provided, however, that if the Board or Compensation
Committee does not establish new criteria, then the performance criteria and
schedule for awarding bonuses under the Covanta 2006 Cash Bonus Plan shall
apply; and
               C. Third Tranche Amount. The “Third Tranche Amount” consisting of
4,400 shares and representing one-third of the Performance Vesting Restricted
Stock, shall vest on March 17, 2009 pursuant to the satisfaction of the
applicable performance criteria and schedule determined by the Board or
Compensation Committee; provided, however, that if the Board or Compensation
Committee does not establish new criteria, then the performance criteria and
schedule for awarding bonuses under the Covanta 2006 or 2007 Cash Bonus Plan, as
the case may be, shall apply.
          D. Forfeiture of Unearned Restricted Stock. In the event that any
shares of Performance Vesting Restricted Stock do not vest pursuant to any of
Subsection A, B or C of this Section 4.6(b), then such Performance Vesting
Restricted Stock shall be forfeited and cancelled as of such date.
          4.7 Acceleration of Option and Restricted Stock Vesting.
Notwithstanding anything to the contrary in the Stock Option Agreement or the
Restricted Stock Agreement, in the event of either (i) a Change in Control prior
to the termination or expiration of this Agreement pursuant to which the
Company, the Parent Company or any successor company does

9



--------------------------------------------------------------------------------



 



not agree, as of the date of such Change in Control, to assume this Agreement if
the remainder of the Term of Employment is at least three (3) years or to renew
this Agreement with Executive for at least three (3) years, or (ii) the Company
or the Parent Company consummates a transaction which constitutes a “Rule 13e-3
transaction” (as such term is defined in Rule 13e-3 of the Exchange Act) prior
to the termination or expiration of this Agreement, then effective coincident
with the consummation of such Change in Control or Rule 13e-3 transaction, all
unvested options, shares of restricted stock or other equity awards (including,
without limitation, all unvested Options and shares of Restricted Stock) then
held by Executive shall immediately vest and be exercisable by Executive
notwithstanding the vesting schedules set forth in Sections 4.5 and 4.6 hereof
or in any applicable award grant agreement; provided, however, that
notwithstanding the foregoing, in connection with the consummation of such
Change in Control or Rule 13e-3 transaction, all such unvested options, shares
of restricted stock or other equity awards (including, without limitation, all
unvested Options and shares of Restricted Stock) then held by Executive shall be
deemed to vest and become exercisable at such time in order to permit Executive
to participate in such transaction.
          4.8 Restrictions upon Transfer of Options and Restricted Stock.
Executive shall not sell, transfer, exchange, convey, pledge or otherwise
encumber, whether voluntarily or involuntarily, any of the Options or Restricted
Stock, except as specifically permitted by this Agreement, the Stock Option
Agreement or the Restricted Stock Agreement.
          4.9 Equitable Adjustment of Options and Restricted Stock. In the event
of any subdivision, consolidation or exchange of Common Stock, whether through
merger, consolidation, stock exchange, reorganization, recapitalization, stock
split, reverse stock split, stock distribution or combination of stock or the
payment of a stock dividend by the Parent Company, then the number of shares of
Restricted Stock and the number of shares of Common Stock issuable upon exercise
of the Options and the exercise price with respect thereto shall be equitably
adjusted to reflect the effect of any such subdivision, consolidation or
exchange of Common Stock, whether through merger, consolidation, stock exchange,
reorganization, recapitalization, stock split, reverse stock split, stock
distribution or combination of stock or the payment of a stock dividend.
          4.10 Return and/or Forfeiture of Performance-Based Payments or Awards.
Notwithstanding any other provision in this Agreement or in the Stock Option
Agreement or Restricted Stock Agreement, in the event that pursuant to the terms
or requirements of the Sarbanes-Oxley Act of 2002 or of any applicable laws,
rules or regulations promulgated by the Securities and Exchange Commission or
any listing requirements of any stock exchange or stock market on which any
securities of the Company or the Parent Company trade, from time to time, and in
the event any bonus payment, stock award or other payment is based upon the
satisfaction of financial performance metrics which are subsequently reversed
due to a restatement or reclassification of financial results of the Company or
the Parent Company, then any payments made or awards granted shall be returned
and forfeited to the extent required and as provided by applicable laws, rules,
regulations or listing requirements. This Section 4.10 shall survive any
expiration or termination of this Agreement for any reason.
     5. Employee Benefits. As an inducement to Executive to continue employment

10



--------------------------------------------------------------------------------



 



hereunder, and in consideration of Executive’s covenants under this Agreement,
Executive shall be entitled to the benefits set forth below for so long as
Executive’s employment with the Company continues:
          5.1 the Company will reimburse Executive for all reasonable and
necessary out-of-pocket expenses for travel, lodging, meals, entertainment or
any other similar expenses incurred by Executive in connection with the
performance of Executive’s duties hereunder upon receipt of documentation
therefor in accordance with the Company’s regular reimbursement procedures and
practices in effect from time to time.
          5.2 Executive will be eligible to participate in applicable Company
benefit plans, programs and arrangements (including, without limitation,
pension, profit sharing, 401(k) plans, and medical and life insurance programs)
on the same terms as apply generally to other senior-level executives of the
Company from time to time.
          5.3 Executive shall be entitled to vacation in accordance with the
Company’s generally applicable policies relating to vacations.
     6. Termination.
          6.1 Termination for Any Reason. If, during the Term of Employment,
Executive’s employment terminates for any reason, Executive (or his estate in
the event of Executive’s death) shall be entitled to receive a lump sum cash
payment equal to the sum of the following: (i) accrued but unpaid Base Salary,
if any, accrued up to and including the date Executive’s employment was
terminated, (ii) any Annual Bonus, if any, earned but unpaid for any year
preceding the then current Employment Year, (iii) unreimbursed business
expenses, and (iv) the cash equivalent of any vested benefits as of the date of
such termination under any benefit plans maintained, or contributed to, by the
Company, or any disability benefits program sponsored by the Company, to the
extent permitted by, and in accordance with, the terms and conditions of each
such plan or program, and any benefit required by COBRA.
          6.2 Termination Without Cause, For Good Reason, Death or Disability.
In addition to the provisions of Section 6.1, above, if, during the Term of
Employment, Executive’s employment is terminated by the Company Without Cause,
by Executive for Good Reason or as a result of Executive’s death or Disability,
Executive (or his estate in the event of Executive’s death) shall be entitled to
the following: (i) an amount equal to the product of (x) Executive’s then
current annual Base Salary plus Executive’s Average Bonus, and (y) the number of
years in the Post-Employment Period, to be paid to Executive as provided in
Section 6.3 hereof; (ii) an amount equal to the Pro Rata Bonus, to be paid to
Executive at the time that cash bonuses are paid to other senior-level
executives of the Company for such Employment Year; and (iii) the continuation
of medical, dental and life insurance coverage (at the rates and on the coverage
terms available to other senior-level executives) for the duration of the
Post-Employment Period.
          6.3 Terms of Payments. The amounts due to Executive pursuant to
Section 6.2(i) hereof shall be paid by the Company as follows:

11



--------------------------------------------------------------------------------



 



               (a) fifty percent (50%) of the aggregate amount due to Executive
shall be paid to Executive on the effective date of termination of Executive’s
employment with the Company; and
               (b) fifty percent (50%) of the aggregate amount due to Executive
shall be paid pro rata on a monthly basis to Executive over the duration of the
Post-Employment Period;
provided, however, that all payments and continuation of benefits provided to
Executive pursuant to this Section 6 shall be contingent upon Executive’s
execution and delivery of a general release and waiver, substantially in the
form provided on Exhibit C attached hereto; and provided, further, that
notwithstanding any of the foregoing terms, in the event, and at the moment,
that Executive violates any of his duties or obligations set forth in
Sections 8.1, 8.2, 8.3 or 8.4 of this Agreement that continue after the
termination of his employment, the terms of Sections 6.2(ii), 6.2(iii) and
6.3(b) will be of no force or effect and the Company’s obligations under those
subsections to make severance payments or provide continued employee benefits
will immediately cease.
          6.4 Treatment of Options and Restricted Stock. Upon termination of
Executive’s employment with the Company pursuant to Section 6.2 hereof,
Executive shall forfeit all rights and interests to any unvested options,
unvested shares of restricted stock or other unvested equity awards (including,
without limitation, all unvested Options and shares of Restricted Stock), then
held by Executive, except for any options, shares of restricted stock, or other
awards that would otherwise vest within three (3) months of the date of
termination.
          6.5 Outplacement Services. Upon the termination of Executive’s
employment with the Company for any reason, the Company shall provide Executive
with outplacement services customary for senior executives and consistent with
the Company’s past practice in an amount not to exceed Thirty Thousand Dollars
($30,000).
     7. Company Property. All advertising, sales, manufacturers’ and other
materials or articles or information, including, without limitation, data
processing reports, computer programs, software, Customer information and
records, business records, price lists or information, samples, or any other
materials or data of any kind furnished to Executive by the Company are and
shall remain the sole property of the Company, including in each case all copies
thereof in any medium, including computer tapes and other forms of information
storage. If the Company requests the return of such materials (whether or not
containing confidential information) at any time during or at or after the
termination of Executive’s employment, Executive shall promptly deliver such
materials and all copies of such materials to the Company.
     8. Noncompetition; Nonsolicitation; Confidential Information, etc.
Executive hereby acknowledges that, during and solely as a result of Executive’s
employment by the Company, Executive will receive special training and education
with respect to the operations of the Company’s business and other related
matters, and access to confidential information and

12



--------------------------------------------------------------------------------



 



business and professional contacts. In consideration of such special and unique
opportunities afforded by the Company to Executive as a result of Executive’s
employment, Executive hereby agrees to be bound by and acknowledges the
reasonableness of the following covenants, which are specifically relied upon by
the Company and the Parent Company in entering into this Agreement. Executive
acknowledges and agrees that each of the individual provisions of this Section 8
constitutes a separate and distinct obligation of Executive to the Company and
the Parent Company, individually enforceable against Executive.
          8.1 Covenant Not to Compete. During the Restricted Period, Executive
shall not, without the consent of the Board, in any form or any manner, directly
or indirectly, on Executive’s own behalf or in combination with others, become
engaged in (as an individual, partner, stockholder, director, officer,
principal, agent, independent contractor, employee, trustee, lender of money or
in any other relation or capacity whatsoever, except as a holder of securities
of a corporation whose securities are publicly traded and which is subject to
the reporting requirements of the Exchange Act, and then only to the extent of
owning not more than two percent (2%) of the issued and outstanding securities
of such corporation or other entity) or provide services to any business which
renders services or sells products, or proposes to render services or sell
products, that compete with the Business of the Parent Company, the Company or
any of their respective subsidiaries within the United States and any foreign
country in which the Parent Company, the Company or any of their respective
subsidiaries conducts any aspect of the Business during the term of this
Agreement. For purposes of this Agreement, the term “Business” shall mean the
ownership and operation of waste-to-energy and independent power generation
projects. Notwithstanding the foregoing, after termination of Executive’s
employment for any reason, Executive shall be permitted to work for any business
that owns and operates independent power generation projects so long as such
business, as determined in the good faith judgment of the Board, does not
compete with the Parent Company, the Company or any of their respective
subsidiaries.
          8.2 Covenant Not to Solicit Employees. During the Restricted Period or
for a period of six (6) months following the expiration of this Agreement,
Executive agrees and covenants that he shall not, for any reason, directly or
indirectly, employ, solicit or endeavor to entice away from the Covanta Group
(whether for Executive’s own benefit or on behalf of another person or entity),
or facilitate the solicitation, employment or enticement of, any employee of the
Covanta Group to work for Executive, any affiliate of Executive or any
competitor of the Covanta Group, nor shall Executive otherwise attempt to
interfere (to the Parent Company’s or the Company’s detriment) in the
relationship between the Parent Company, the Company or any of their respective
subsidiaries and any such employees.
          8.3 Covenant Not to Solicit Customers. During the Restricted Period or
for a period of eighteen (18) months following the expiration of this Agreement,
Executive agrees and covenants that he shall not, directly or indirectly, in any
form or manner, contact, solicit, or facilitate the contacting or solicitation
of, any Customer of the Covanta Group for the purpose of competing with the
Business. For purposes of this Agreement, the term “Customer” shall mean and
refer to each person, entity, municipality or other governmental entity that has
a contract with or is actively being solicited by the Covanta Group to deliver
waste, receive services or

13



--------------------------------------------------------------------------------



 



purchase energy during the period of Executive’s employment hereunder.
          8.4 Covenant of Confidentiality. At any time during the term of
Executive’s employment with the Parent Company or the Company (pursuant to this
Agreement or otherwise), and for a period of five (5) years after the
termination of Executive’s employment with the Parent Company or the Company for
any reason, Executive shall not, except in furtherance of the Business of the
Covanta Group or otherwise with the prior authorization of the Company, in any
form or manner, directly or indirectly, divulge, disclose or communicate to any
person, entity, firm, corporation or any other third party (other than in the
course of Executive’s employment hereunder), or utilize for Executive’s personal
benefit or for the benefit of any competitor of the Covanta Group any
Confidential Information. For purposes of this Agreement, “Confidential
Information” shall mean, but shall not be limited to, any technical or
non-technical data, formulae, patterns, compilations, programs, devices,
methods, techniques, drawings, designs, processes, procedures, improvements,
models or manuals of any member of the Covanta Group or which are licensed by
any member of the Covanta Group, any financial data or lists of actual or
potential customers or suppliers (including contacts thereat) of the Covanta
Group, and any information regarding the contracts, marketing and sales plans,
which is not generally known to the public through legitimate origins of the
Covanta Group. The Parent Company, the Company and Executive acknowledge and
agree that such Confidential Information is extremely valuable to the Parent
Company and the Company and shall be deemed to be a “trade secret.” In the event
that any part of the Confidential Information becomes generally known to the
public through legitimate origins (other than by the breach of this Agreement by
Executive or by misappropriation), or is required to be disclosed by legal,
administrative or judicial process (provided that Executive has provided to the
Parent Company and the Company reasonable prior notice of such request and the
Parent Company or the Company has had a reasonable opportunity, at its expense,
to dispute, defend or limit such request for the Confidential Information), that
part of the Confidential Information shall no longer be deemed Confidential
Information for purposes of this Agreement, but Executive shall continue to be
bound by the terms of this Agreement as to all other Confidential Information.
          8.5 Return of Property. Upon termination of this Agreement for any
reason, Executive shall promptly deliver to the Company all correspondence,
drawings, blueprints, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents or any other documents, including all
copies in any form or media, concerning the Company’s Customers, marketing
strategies, products or processes which contain any Confidential Information.
          8.6 Assignment of Inventions. Any and all writings, inventions,
improvements, processes, procedures and/or techniques now or hereafter acquired,
made, conceived, discovered or developed by Executive, either solely or jointly
with any other person or persons, whether or not during working hours and
whether or not at the request or upon the suggestion of the Company, which
relate to or are useful in connection with any business now or hereafter carried
on or contemplated by the Company, including developments or expansions of its
present fields of operations, shall be the sole and exclusive property of the
Company. Executive shall make full disclosure to the Company of all such
writings, inventions,

14



--------------------------------------------------------------------------------



 




improvements, processes, procedures, techniques, or any other material of a
proprietary nature, including, without limitation, any ideas, inventions,
discoveries, improvements, developments, designs, methods, systems, computer
programs, trade secrets or other intellectual property whether or not patentable
or copyrightable and specifically including, but not limited to, copyright and
mask works, formulae, compositions, products, processes, apparatus, and new uses
of existing materials or machines (collectively, “Inventions”), made, conceived
or first reduced to practice by Executive solely or jointly with others while
employed by the Company or its affiliates and which relate to or result from the
actual or anticipated business, work, research or investigation of the Company
or any of its affiliates or which are suggested by or result from any task
assigned to or performed by Executive for the Company or any of its affiliates;
and Executive shall do everything necessary or desirable to vest the absolute
title thereto in the Company. Executive shall write and prepare all
descriptions, specifications and procedures regarding the Inventions as may be
required by the Company to protect the Company’s rights in and to the
Inventions, and otherwise aid and assist the Company so that the Company can
prepare and present applications for copyright or letters patent therefor and
can secure such copyright or letters patent wherever possible, as well as
reissues, renewals, and extensions thereof, and can obtain the record title to
such copyright or patents so that the Company shall be the sole and absolute
owner thereof in all countries in which it may desire to have copyright or
patent protection. Executive will, at the Company’s request, execute any and all
assignment, patent or copyright forms and the like, deemed reasonably necessary
by the Company. The Company’s rights hereunder shall not be limited to this
country but shall extend to any country in the world and shall attach to each
Invention notwithstanding that it is perfected, improved, reduced to specific
form or used after termination Executive’s employment. Executive agrees to lend
such assistance as he may be able, at the Company’s request without charge in
connection with any proceedings relating to such letters of patent, trade
secrets, copyright or application thereof, as may be determined by the Company
to be reasonably necessary. Executive shall not be entitled to any additional or
special compensation or reimbursement regarding any and all such writings,
inventions, improvements, processes, procedures and techniques.
          8.7 Equitable Remedies. In the event that Executive breaches any of
the terms or conditions set forth in this Section 8, Executive stipulates that
such breach will result in immediate and irreparable harm to the business and
goodwill of the Parent Company and/or the Company and that damages, if any, and
remedies at law for such breach would be inadequate. The Parent Company and/or
the Company shall therefore be entitled to apply for and receive from any court
of competent jurisdiction an injunction to restrain any violation of this
Agreement and such further relief as the court may deem just and proper.
Following judgment or other final determination by such court, the
non-prevailing party in such proceeding shall pay the costs and expenses
(including court costs and reasonable attorneys’ fees) of the prevailing party.
          8.8 Continuing Obligation. Upon termination of this Agreement for any
reason during the Term of Employment, or upon expiration of this Agreement
pursuant to Section 3 hereof, the obligations, duties and liabilities of
Executive pursuant to Sections 4.10, 8.1, 8.2, 8.3, 8.4, 8.5 and 8.9 of this
Agreement are continuing, and for the periods set forth in such provisions
hereof are absolute and unconditional, and shall survive and remain in full
force and effect as provided in each such Section. Notwithstanding anything else
contained in this

15



--------------------------------------------------------------------------------



 




Agreement to the contrary, the parties hereto agree that in the event Executive
breaches any of the terms contained in Sections 8.1, 8.2, 8.3 and 8.4 of this
Agreement, the obligation of the Company to pay any Base Salary or Annual Bonus
under this Agreement (or pursuant to any severance payment set forth in
Section 6 of this Agreement) shall terminate as of the date of such breach by
Executive.
          8.9 Post-Termination Violations of this Agreement. In the event, and
at the moment, that Executive violates any of his duties or obligations set
forth in (i) Sections 8.1, 8.2, 8.3 or 8.4 of this Agreement that continue after
any termination that occurs during the Term of Employment for any reason, or
(ii) Sections 8.2, 8.3 or 8.4 of this Agreement that continue after any
termination that occurs after the expiration of the Term of Employment, and
notwithstanding any other provision in this Agreement, the Stock Option
Agreement or the Restricted Stock Agreement to the contrary, (x) Executive shall
immediately forfeit any right to exercise any unexercised Options that
previously vested pursuant to the terms of this Agreement or the Stock Option
Agreement, and (y) any unvested options, shares of restricted stock or other
equity awards (including any unvested Options or shares of Restricted Stock)
will immediately be cancelled and forfeited.
     9. Prior Agreements; Conflicts of Interest. Executive hereby represents and
warrants that, in entering into this Agreement, he is not in violation of any
contract or agreement, whether written or oral, with any other person, firm,
partnership, company or other entity to which he is a party or by which he is
bound and will not violate or interfere with the rights of any other person,
firm, partnership, company or other entity. In the event that such a violation
or interference does occur, or is alleged to occur, notwithstanding the
representation and warranty made hereunder, Executive shall indemnify the Parent
Company and the Company from and against any and all manner of expenses and
liabilities incurred by the Parent Company, the Company or any of their
affiliates in connection with such violation or interference or alleged
violation or interference.
     10. Indemnification.
          10.1 The Company shall indemnify Executive to the fullest extent
provided by applicable law against all costs, expenses, liabilities and losses
(including, without limitation, attorneys’ fees, judgments, fines, penalties,
ERISA excise taxes, penalties and amounts paid in settlement) reasonably
incurred by Executive in connection with any proceeding brought against
Executive related to Executive’s employment with the Company (each, a
“Proceeding”).
          10.2 The Company shall advance to Executive all reasonable costs and
expenses incurred in connection with any Proceeding within twenty (20) days
after receipt by the Company of a written request for such advance. Such request
shall include an itemized list of the costs and expenses and an undertaking by
Executive to repay the amount of such advance if ultimately it shall be
determined that he is not entitled to be indemnified against such costs and
expenses.
          10.3 Executive shall be entitled to indemnification under this
Section 10 if Executive meets the standard of conduct specified under applicable
law unless non-entitlement is

16



--------------------------------------------------------------------------------



 



determined by a court of competent jurisdiction. If Executive in fact meets the
applicable standard of conduct, he shall be entitled to such indemnification
whether or not the Company (whether by the Board, the stockholders, independent
legal counsel or other party) determines that indemnification is proper because
he has met such applicable standard of conduct. Neither the failure of the
Company to have made such a determination nor a determination by the Company
that Executive has not met such applicable standard of conduct, shall create a
presumption in any litigation, arbitration or other proceeding commenced against
Executive that Executive has not met the applicable standard of conduct.
          10.4 The Company shall not settle any Proceeding or claim in any
manner which would impose on Executive any penalty or limitation without
Executive’s prior written consent. Neither the Company nor Executive will
withhold consent to any proposed settlement unreasonably.
     11. Miscellaneous.
          11.1 Joint and Several Liability. The Company and the Parent Company
each agree to be jointly and severally liable for the performance (payment or
otherwise) of all obligations of the Company and the Parent Company under this
Agreement.
          11.2 Binding Nature of Agreement. This Agreement shall be binding upon
the Company and the Parent Company and shall inure to the benefit of each such
party and their successors and assigns, including any transferee of the business
operation, as a going concern, in which Executive is employed and shall be
binding upon Executive, Executive’s heirs and personal representatives. None of
the rights or obligations of Executive hereunder may be assigned or delegated,
except that in the event of Executive’s death or Disability, any rights of
Executive hereunder shall be transferred to Executive’s estate or personal
representative, as the case may be. Any entity into which the Company or the
Parent Company is merged, or with which the Company or the Parent Company is
consolidated, or which acquires the business of the Company or the Parent
Company or the business unit in which Executive is to be principally employed,
shall be deemed to be a successor of the Company or the Parent Company for
purposes hereof.
          11.3 Entire Agreement. This Agreement contains the entire
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements and understandings, inducements or
conditions, express or implied, oral or written, except as expressly herein
contained. The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof.
This Agreement may not be modified or amended other than by an agreement in
writing. Notwithstanding the foregoing, nothing herein shall limit the
application of any generally applicable Company policy, practice, plan or the
terms of any manual or handbook applicable to the Company’s employees generally.
          11.4 Notices. All notices, requests, consents, and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if delivered personally,
or mailed first-class, postage prepaid, by

17



--------------------------------------------------------------------------------



 



registered or certified mail (notices sent by mail shall be deemed to have been
given on the date sent), or by confirmed facsimile transmission with a hard copy
deposited in first class mail the same day or the following day, as follows (or
to such other address as either party shall designate by notice in writing to
the other):
If to the Company, or the Parent Company:
Covanta Energy Corporation
40 Lane Road
Fairfield, NJ 07004
Attn: President and CEO
Telephone Number: (973) 882-9000
Facsimile Number: (973) 882-7076
With a copy to:
Covanta Energy Corporation
40 Lane Road
Fairfield, NJ 07004
Attn: General Counsel
Telephone Number: (973) 882-9000
Facsimile Number: (973) 882-7357
And to:
David S. Stone, Esq.
Neal, Gerber & Eisenberg LLP
2 North LaSalle Street
Suite 2200
Chicago, IL 60602
Telephone Number: (312) 269-8411
Facsimile Number: (312) 269-1747
If to Executive:
Mark A. Pytosh
291 Seventh Avenue
Penthouse
New York, NY 10001
Telephone Number: (212) 352-1214
Facsimile Number: (212) 352-0105
With a copy to:
Patricia Geoghegan, Esq.

18



--------------------------------------------------------------------------------



 



Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Telephone Number: (212) 474-1584
Facsimile Number: (212) 474-3700
          11.5 Governing Law. This Agreement shall be governed by and construed
and in accordance with the internal laws of the State of Delaware without regard
to conflicts of laws provisions thereof.
          11.6 Headings. The article and section headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
          11.7 Amendment. This Agreement may be amended, modified, superseded,
canceled, renewed, or extended and the terms or covenants of this Agreement may
be waived, only by a written instrument executed by all of the parties hereto,
or in the case of a waiver, by the party waiving compliance.
          11.8 Waiver. The failure of either party at any time or times to
require performance of any provision of this Agreement shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.
          11.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one and the same instrument.
          11.10 Severability. If any phrase, clause or provision of this
Agreement is declared invalid or unenforceable by a court of competent
jurisdiction, such phrase, clause or provision shall be deemed severed from this
Agreement, but will not affect any other provisions of this Agreement, which
shall otherwise remain in full force and effect. If any restriction or
limitation in this Agreement is deemed to be unreasonable, onerous and unduly
restrictive by a court of competent jurisdiction, it shall not be stricken in
its entirety and held totally void and unenforceable, but shall remain effective
to the maximum extent permitted by such court.
[signature page follows]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

                  COMPANY:    
 
                Covanta Energy Corporation    
 
           
 
  By:   /s/ Anthony J. Orlando    
 
     
 
Anthony J. Orlando, President and CEO    
 
                PARENT COMPANY:    
 
                Covanta Holding Corporation    
 
           
 
  By:   /s/ Anthony J. Orlando    
 
     
 
Anthony J. Orlando, President and CEO    
 
                /s/ Mark A. Pytosh                   Mark A. Pytosh,
Individually    

20